ORDER
The Court having heard argument on an Order to Show Cause why the license of J. WARD GUILDAY of SWARTHMORE, PENNSYLVANIA, who was admitted to the bar of this State in 1989, should not be revoked for knowingly engaging in a pattern of deception in his application for admission to the bar;
And good cause appearing;
IT IS ORDERED that the findings of the Disciplinary Review Board are hereby adopted; and it is further
ORDERED that the report of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said J. WARD GUILDAY as an attorney at law of the State of New Jersey; and it is further
ORDERED that J. WARD GUILDAY is suspended from the practice of law for six months and until the further Order of the Court, effective November 15, 1993; and it is further
ORDERED that consideration of respondent’s application for reinstatement shall be conditioned on his demonstration of satisfactory evidence that he has engaged in regular community service work during his suspension; such service, which may be part-*220time in nature, shall be approved by the Office of Attorney Ethics; and it is further
ORDERED that J. WARD GUILDAY be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that J. WARD GUILDAY reimburse the Ethics Financial Committee for appropriate administrative costs.